DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/03/2021 is acknowledged. The Applicant has cancelled claims 3-4, 7-8 and 10-11.  Claims 1-2, 5-6, 9 and 12-14 are pending in the application and have been examined.
In the amendment filed on 02/03/2021 the Applicant has not responded to the 35 USC 101 and 35 USC 112 rejections with regard to the use of the term “dimensioned” in claim 6 as detailed in the Office mailed on 11/03/2020.  In response to a telephone call the Examiner made on 02/08/2021 to address the above, Attorney Warren D. Schickli authorized the Examiner to replace “dimensioned” with “configured” with an Examiner’s amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Warren D. Schickli on 02/08/2021.


 
In claim 6, line 4, “dimensioned” has been deleted and --configured-- has been inserted therein.

Allowable Subject Matter
Claims 1-2, 5-6, 9 and 12-14 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a system for aiming a headlamp of a vehicle, comprising: a displaceable aiming surface; and an imaging system comprising: a translatable aim box carrying an imager oriented to capture one or more images of a single headlamp of the vehicle and/or one or more features of the vehicle adjacent to the single headlamp; at least one processor being configured to receive image inputs from the imaging system and to calculate therefrom an aim correction for the single headlamp; and an adjuster configured for performing the calculated aim correction in response to commands received from the at least one processor, in combination with the rest of the limitations of claim 1.
Claims 2 and 5 are allowable because they are dependent on claim 1.
Claim 6 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an imaging system, comprising: an aim box carrying an imager oriented to capture at least one image of a headlamp of the vehicle and/or one or more features of the vehicle adjacent to the single headlamp; at least one fixed imager oriented to capture one or more images of a headlamp aiming surface disposed forward of the vehicle wherein the headlamp aiming surface is configured to selectively displace to 
Claims 9 and 12-14 are allowable because they are dependent on claim 6 or an intermediate claim.

The combination of Rogers (U. S. Patent 5,321,439) and Yotz et al (US 2012/0224171 A1) is the closest prior art to the Applicant’s claimed invention.  However Roger in combination with Yotz does not teach of an adjuster configured for performing calculated aim correction of a vehicle headlamp in response to commands received from at least one processor along with other claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886